 1

 2

 3                             UNITED STATES DISTRICT COURT
 4                                     EASTERN DISTRICT OF CALIFORNIA
 5

 6                                                                   Case No. 1:21-cv-00059-AWI-SKO
         ALI ABDULQAWI ABDO ALGHAITHI,
 7                                                                   ORDER TO SHOW CAUSE WHY THE
                             Plaintiff,                              ACTION SHOULD NOT BE DISMISSED
 8                                                                   FOR PLAINTIFF’S FAILURE TO
                                                                     COMPLY WITH THE COURT’S
 9             v.                                                    ORDER AND FOR FAILURE TO
                                                                     PROSECUTE
10
         U.S. DEPARTMENT OF HOMELAND
         SECURITY and LYNN Q. FELDMAN,                               (Doc. 5)
11
                             Defendants.                             TWENTY-ONE (21) DAY DEADLINE
12

13

14

15            On January 15, 2021, Ali Abdulqawi Abdo Alghaithi (“Plaintiff”), proceeding pro se, filed
16 a complaint against the United States Department of Homeland Security, the United States

17 Citizenship and Immigration Services (“USCIS”)1, and USCIS Field Office Director Lynn Q.

18 Feldman (collectively, “Defendants”) following the denial of Plaintiff’s Form N-400 naturalization

19 application. (Doc. 1 (“Compl.”) at 1, 2, 5.)2 Plaintiff also filed an application to proceed in forma

20 pauperis, which was granted on January 19, 2021. (Docs. 2 & 4.)

21            On April 19, 2021, the undersigned issued a screening order finding that Plaintiff failed to

22 state a claim upon which relief may be granted and granted Plaintiff twenty-one days leave to file

23 an amended complaint curing the pleading deficiencies identified in the order. (Doc. 5.) Although

24 more than the allowed time has passed, Plaintiff has failed to file an amended complaint or otherwise

25 respond to the Court’s screening order.

26            The Local Rules, corresponding with Fed. R. Civ. P. 11, provide, “[f]ailure of counsel or of

27   1
       “USCIS” is listed as a defendant in the caption on the first page of Plaintiff’s complaint but not in “The Defendant(s)”
28   section of the complaint form. (See Compl. at 2–3.)
     2
       Citations are to ECF pagination.
 1 a party to comply with . . . any order of the Court may be grounds for the imposition by the Court

 2 of any and all sanctions . . . within the inherent power of the Court.” E.D. Cal. L.R. 110. “District

 3 courts have inherent power to control their dockets,” and in exercising that power, a court may

 4 impose sanctions, including dismissal of an action. Thompson v. Housing Authority of Los Angeles,

 5 782 F.2d 829, 831 (9th Cir. 1986). A court may dismiss an action, with prejudice, based on a party’s

 6 failure to prosecute an action or failure to obey a court order, or failure to comply with local rules.

 7 See, e.g. Ferdik v. Bonzelet, 963 F.2d 1258, 1260-61 (9th Cir. 1992) (dismissal for failure to comply

 8 with an order requiring amendment of complaint); Malone v. U.S. Postal Service, 833 F.2d 128, 130

 9 (9th Cir. 1987) (dismissal for failure to comply with a court order); Henderson v. Duncan, 779 F.2d

10 1421, 1424 (9th Cir. 1986) (dismissal for failure to prosecute and to comply with local rules).

11          Accordingly, Plaintiff is ORDERED to show cause, within twenty-one (21) days of the
12 date of service of this order, why a recommendation should not issue for this action to be

13 dismissed for Plaintiff’s failure comply with the Court’s screening order by not filing an

14 amended complaint within the specified period of time and for failure to prosecute his case.

15 Alternatively, within that same time period, Plaintiff may file an amended complaint or a notice of

16 voluntary dismissal. The undersigned further CAUTIONS Plaintiff that, if he fails to take action

17 within twenty-one (21) days of the date of service of this order, the undersigned will recommend to

18 the presiding district court judge that this action be dismissed, in its entirety.

19          The Clerk of Court is DIRECTED to send a copy of this order to Plaintiff at his address
20 listed on the docket for this matter.

21
     IT IS SO ORDERED.
22

23 Dated:      May 24, 2021                                        /s/   Sheila K. Oberto            .
                                                        UNITED STATES MAGISTRATE JUDGE
24

25

26
27

28

                                                        2
